In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00111-CV




         IN THE INTEREST OF F.J., A CHILD




        On Appeal from the 115th District Court
               Upshur County, Texas
               Trial Court No. 682-17




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
        On petition by the Texas Department of Family and Protective Services (the Department),

the trial court terminated Mother’s parental rights to her daughter. 1 In her sole point of error on

appeal, Mother argues that she was not required to comply with the trial court’s order requiring

her to complete a family service plan because Father’s actions prompted the Department’s

investigation, not hers. We affirm.

I.      Background

        Felicity was removed from her parent’s care under Chapter 262 of the Texas Family Code

for abuse or neglect after the Department received reports that Father had sexually abused Felicity.

After the Department brought a petition to terminate Father’s and Mother’s parental rights to

Felicity, the trial court ordered Mother to comply with each requirement of the Department’s

Family Service Plan.

        The trial court heard evidence that Mother failed to comply with several provisions of the

Family Service Plan by, among other things, failing to take drug tests even though she had a history

of drug use. Accordingly, the trial court terminated her parental rights after finding that (1) she

failed to comply with the provisions of a court order that specifically established the actions

necessary for her to obtain the return of Felicity, who had been in the permanent or temporary

managing conservatorship of the Department for not less than nine months as a result of her




1
 We use pseudonyms and do not refer to the parties by their real names to protect the identity of the child. See TEX.
FAM. CODE ANN. § 109.002(d) (West Supp. 2018).

                                                         2
removal under Chapter 262 for abuse or neglect and (2) termination of her parental rights was in

Felicity’s best interest. See TEX. FAM. CODE ANN. § 161.001(b)(1)(O), (b)(2) (West Supp. 2018).

II.      Mother Was Required to Comply with the Trial Court’s Order

         Mother concedes that the Department presented evidence to support the trial court’s

Ground O finding. Therefore, she does not argue that the evidence was legally or factually

insufficient to support the finding. Mother also does not challenge the trial court’s best interests

finding. Rather, Mother argues that Ground O did not apply to her because Father’s actions—not

hers—prompted the Department’s investigation. 2

         We have previously rejected Mother’s argument. See In re J.R.H., No. 06-18-00052-CV,

2018 WL 6625886, at *4 (Tex. App.—Texarkana Dec. 19, 2018, pet. filed) (mem. op.). In doing

so, we expressly held that “ground (O) does not require that the parent who failed to comply with

the court order be the same person whose abuse or neglect triggered the child’s removal.” Id.

(citing In re D.R.J., 395 S.W.3d 316, 320 (Tex. App.—Fort Worth 2013, no pet.); In re M.N.,

No. 11-10-00129-CV, 2011 WL 917837, at *3 (Tex. App.—Eastland Mar. 17, 2011, no pet.)

(mem. op.); In re S.N., 287 S.W.3d 183, 188 (Tex. App.—Houston [14th Dist.] 2009, no pet.) (op.

on reh’g)); see also In re J.R., No. 02-18-00317-CV, 2019 WL 237740, at *8 (Tex. App.—Fort

Worth Jan. 17, 2019, pet. filed) (mem. op.). Accordingly, we overrule Mother’s sole point of error

on appeal.



2
  Mother also claims that, although the State has a compelling state interest in initiating and imposing the Family
Service Plan against Father, it had no such interest with regard to Mother. The “United States Supreme Court has
recognized [that] the State has the ‘right’ and the ‘duty’ to protect minor children.” Sanchez v. Tex. Dep’t of Human
Res., 581 S.W.2d 260, 268 (Tex. Civ. App.—Corpus Christi 1979, no pet.) (quoting Stanley v. Illinois, 405 U.S. 645,
649 (1972)); see also In re E.C.R., 402 S.W.3d 239, 249 (Tex. 2013).
                                                         3
III.   Conclusion

       We affirm the trial court’s judgment terminating Mother’s parental rights.




                                            Ralph K. Burgess
                                            Justice

Date Submitted:       March 13, 2019
Date Decided:         March 19, 2019




                                               4